

116 S4166 IS: Ensuring Survivors Benefits during COVID–19 Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4166IN THE SENATE OF THE UNITED STATESJuly 2, 2020Ms. Sinema (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to secure medical opinions for veterans with service-connected disabilities who die from COVID–19 to determine whether their service-connected disabilities were the principal or contributory cases of death, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Survivors Benefits during COVID–19 Act of 2020.2.Medical opinions for certain veterans with service-connected disabilities who die of COVID–19In any case in which a veteran with a service-connected disability dies from Coronavirus Disease 2019 (COVID–19), or complications caused by such disease, and the death certificate of the veteran does not clearly identify the service-connected disability as the principal or contributory cause of death, the Secretary of Veterans Affairs shall secure a medical opinion to determine if the service-connected disability was the principal or contributory cause of death.